DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2021 has been entered.
 
Response to Arguments
	The Applicant’s arguments with regards to the rejection of claims 2, 13 and 27 have been considered but are not persuasive. 
	In regards to claims 2, 13 and 27, the Applicant argues “…the LaValley components are not a grabber and a gripper as recited in claim 13 because they are not configured as the claimed grabber and the claimed gripper. The LaValley pipe processing tool 200 (cited as a teaching of the claimed grabber) is not arranged with arms that a) "are laterally adjustable to change a distance between the first grabber arm and the second grabber arm," and b) "are adjustable in a direction transverse to the longitudinal axis." Instead, the pipe processing tool 200 in LaValley is 

	The Examiner respectfully disagrees. La Valley teaches the grabber arms that are configured exactly as claimed. With regards to the limitations as mentioned above, the grabber arms a) “are laterally adjustable to change a distance between the first grabber arm and the second grabber arm”, as La Valley clearly discloses this in at least figures 18a,b where the arms of the pipe processing tool 200 (grabber) are adjusted such that the lateral distance between the arms are changed in order to grip the pipe 36/38. 

	Furthermore, with regards to the limitation b) "are adjustable in a direction transverse to the longitudinal axis.”, it appears that this limitation is just a paraphrase of the above limitation where the arms “are laterally adjustable to change a distance between the first grabber arm and the second grabber arm”. If the arms are moving in a direction traverse to the longitudinal axis, then they are simply moving laterally, which is taught by LaValley. 

Finally, claims 2 and 27 do not recite that the grabber arm b) "are adjustable in a direction transverse to the longitudinal axis.”, but rather recite “…wherein the grabber arm is arranged so that the first grabber arm and the second grabber arm are longitudinally adjustable relative a gripper,” which is taught by LaValley. LaValley discloses this limitation in pp[0092] and figure 17 where the pipe processing tool 200 (grabber) is adjustable to move along the track 315 such that the position of the pipe processing tool 200 can be altered in a direction generally parallel to the main beam 14 along the z-axis. From at least figures 17 and 18a, it can be seen 
For at least these reasons, LaValley teaches all of the limitations as mentioned. Therefore, the rejections to claims 2, 13 and 27 will be maintained.


Claim Objections
Claim 13 is objected to because of the following informalities:  
The claim recites that the arms “are laterally adjustable to change a distance between the first grabber arm and the second grabber arm” and b) "are adjustable in a direction transverse to the longitudinal axis” which appear to be redundant recitations of the arms being able to move laterally.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


In regards to claims 2 and 27, the disclosure does not have any support for the limitation “…wherein the grabber arm is arranged so that the first grabber arm and the second grabber arm are longitudinally adjustable relative a gripper…”. Furthermore, it appears that the claimed grabber arms are not capable of moving in this manner. At least from figure 10, there is no structure(s) shown which would allow the grabber arm 390 to move longitudinally relative to the gripper 290. It appears that the components are connected in such a way that would not allow the grabber arm to move in the way that is being claimed. 

Claims 3-12, 28 and 30 are also rejected under this statute as they depend from either claims 2 or 27. 
 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



In regards to claims 2 and 27, it is unclear how the claim limitation “…wherein the grabber arm is arranged so that the first grabber arm and the second grabber arm are longitudinally adjustable relative a gripper…” should be interpreted because the disclosure does not provide any basis for how the arms 390, 395 are able to move in the manner as claimed. Furthermore, from at least figure 10 of the disclosure, it appears that the arm 390 is not capable of moving longitudinally relative to the gripper 290 because of how the arm 390 and the gripper 290 are connected. It’s unclear how the arm 390 can move longitudinally independent of/relative to the gripper 290.
Claims 3-12, 28 and 30 are also rejected under this statute as they depend from either claims 2 or 27. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 13 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LaValley et al. (U.S. Publication No. 20120213937).
In regards to claim 13, LaValley teaches a modular gripperhead comprising:
 a grabber (200; Fig. 14) comprising a first grabber arm (227a), a second opposing grabber arm (227b), and a first linear actuator (246a, b) connected to the first and second grabber arms (227a,b), each grabber arm having an inwardly facing gripping surface (Fig. 14- the arms have inwardly facing gripping surfaces as shown) that forms at least a portion of a chamber (Fig. 14- the arms form a chamber as shown) sized to receive a portion of a cylindrical tubular (Fig. 18a), wherein the portion of the chamber has a longitudinal axis (implicit as shown in Fig.14), wherein the grabber (200) is arranged so that the first grabber arm (227a) and the second grabber arm (227b) are laterally adjustable to change a distance between the first grabber arm and the second grabber arm (Fig.14, 8a, 18b: the arms, 227a,b, are laterally adjustable to change distance between the arms in order to grip around tubular 38.) and wherein the grabber arm is arranged so that the first grabber arm and the second grabber arm are adjustable in a direction transverse to the longitudinal axis (If the arms are adjustable in a direction traverse to the longitudinal axis, then the arms are moving laterally, which is already taught by LaValley as disclosed above.);
 a gripper (pp[0049], Fig. 5, 18: gripper 32) comprising a first gripper arm (60) and a second opposing gripper arm (62), wherein each of the first and second gripper arms is pivotable about a first and second pivot point (pp[0065] – 60 and 62 pivot between an open and closed position.), respectively, and between an open position sized to permit a portion of the cylindrical tubular to enter the chamber and a closed position sized to secure a portion of the cylindrical (pp[0065]; Fig. 4-7), wherein the grabber is arranged to manipulate a tubular into the chamber (pp[0087]- The latching unit 250 causes the pipe processing tool 200 to provide a clamping force to clamp and to properly align the ends of the pipes 34, 36 so as to be concentric for pipe processing.) so that the gripper (32; Fig.5) can grip the tubular (fig. 13); and 
a first sensor  (212) disposed on the grabber (200) and configured to determine the position of the cylindrical tubular within the chamber (pp[0082] - sensor 212 is a proximity sensor.).

In regards to claim 30, LaValley teaches the modular gripperhead of claim 13, wherein the gripper is configured to apply a sufficient force to the cylindrical tubular to hoist and otherwise manipulate the cylindrical tubular (Figs. 2, 5, 6 and 13 – the arms 32 grips around the pipe as shown, which applies a force on the outer diameter of the pipe such that it can be hoisted as that is the purpose of pipe gripping structures.). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 5, 6, 7, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over LaValley et al. (U.S. Publication No. 20120213937) in view of Sorokan (U.S. Patent No. 5458454).
In regards to claim 2, LaValley teaches an apparatus for grasping tubulars, comprising:
 a grabber assembly (200; Fig. 14) including a first grabber arm (227a) and a second opposing grabber arm (227b), each grabber arm having an inwardly facing gripping surface (Fig. 14- the arms have inwardly facing gripping surfaces as shown) that forms at least a portion of a chamber sized to receive a portion of a cylindrical tubular (Fig. 14- the arms form a chamber as shown), wherein the grabber is arranged so 
that the first grabber arm (227a) and the second grabber arm (227b) are laterally adjustable to change a distance between the first grabber arm and the second grabber arm (Fig.14, 8a, 18b: the arms, 227a,b, are laterally adjustable to change distance between the arms in order to grip around tubular 36,38.) and wherein the grabber arm is arranged so that the first grabber arm and the second grabber arm are longitudinally adjustable (pp[0092],Fig. 17: The motor 320 and the gear 322 in conjunction with the gear teeth 317 allow the receiver housing 244, and therefore the pipe processing tool 200, to move along the track 315. Thus, the position of the pipe processing tool 200 can be altered, with respect to the attachment 10, in a direction generally parallel to the main beam 14 along the z-axis (longitudinally).) relative a gripper (pp[0049], Fig. 5, 18: gripper 32), and the grabber assembly is arranged  to manipulate a tubular (pp[0087]- The latching unit 250 causes the pipe processing tool 200 to provide a clamping force to clamp and to properly align the ends of the pipes 34, 36 so as to be concentric for pipe processing.) so that the gripper can grip the tubular (Fig. 18a,b);
a first sensor disposed on the grabber assembly and configured to determine a position of the cylindrical tubular within the chamber (pp[0082] - sensor 212 is a proximity sensor.); and a linear actuator (246a, b) connected to the first (227a) and second grabber arms (227b), the linear actuator configured to control actuation of the grabber assembly (implicit as that is the purpose of a linear actuator). 
LaValley is silent regarding a set of sensors; wherein the first sensor is disposed within the linear actuator.
Sorokan discloses a set of sensors (the sensor clusters 201, 202, 203, 204 and 210; Fig.8); wherein the first sensor is disposed within the linear actuator (Col. 6, lines 55-61 – the sensors are disposed within the linear actuators 124, 114, 54 and 62.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified LaValley with multiple sensors and the sensor within the linear actuator as taught by Sorokan in order take more position measurements to accurately determine the positions of the pipe and arms.  

In regards to claim 5, the combination of LaValley and Sorokan teaches the apparatus of claim 2.
The combination is silent regarding wherein the first sensor is a linear variable differential transducer (LVDT).  
(pp[0073]).
	Therefore it would have been obvious to one with ordinary skill in the art before the
effective filling date of the claimed invention to substitute the first sensor of the combination of LaValley and Sorokan with the linear variable differential transducer (LVDT) of LaValley as this would require simple substitution of the proximity sensor of the combination of LaValley and Sorokan for linear variable differential transducer (LVDT) of LaValley, both of which are known elements, to obtain the predictable results of detecting the position of the cylindrical tubular of LaValley. Please refer to MPEP 2143.

In regards to claim 6, the combination of LaValley and Sorokan teaches the apparatus of claim 2.
Sorokan further discloses wherein the set of sensors comprises a second sensor disposed on the first grabber arm (Fig. 8- the gripper arm as shown has at least two sensors (201, 202, 203, 204, and 210).).  

In regards to claim 7, the combination of LaValley and Sorokan teaches the apparatus of claim 6.
Sorokan further discloses wherein the second sensor is a proximity sensor (the cluster of sensors 201, 202, 203, 204 and 210 are all proximity sensors)

In regards to claim 8, the combination of LaValley and Sorokan teaches the apparatus of claim 2.
(31), wherein the set of sensors comprises a third sensor (203) disposed on the manipulator arm (31).  

In regards to claim 11, the combination of LaValley and Sorokan teaches the apparatus of claim 2.
LaValley further teaches further comprising a first (60) and a second gripper arm (62),, with each gripper arm being displaceable in a direction along a first axis that is transverse to a longitudinal axis between a retracted position and an extended position (pp[0065], fig. 4-7 - first 60 and  second 62 arms pivot between an open and closed position.).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over LaValley et al. (U.S. Publication No. 20120213937) in view of Sorokan (U.S. Patent No. 5458454) and in further view of Shaginian et al. (U.S. Patent No. 4604724). 
In regards to claim 4, the combination of LaValley and Sorokan teaches the apparatus of claim 2.
The combination is silent regarding wherein the first sensor is an inductive sensor.  
Shaginian teaches wherein the first sensor is an inductive sensor (column
8 lines 28-46).
Therefore it would have been obvious to one with ordinary skill in the art before the
effective filling date of the claimed invention to substitute the first sensor of the combination of LaValley and Sorokan with the inductive sensor of Shaginian as this would require simple substitution of the proximity sensor of the combination of LaValley and Sorokan for the inductive sensor of Shaginian, both of which are known elements, to obtain the predictable .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over LaValley et al. (U.S. Publication No. 20120213937) in view of Sorokan (U.S. Patent No. 5458454) and in further view of Abdollahi et al. (U.S. Publication No. US 20090159294).
In regards to claim 9, the combination of LaValley and Sorokan teaches the apparatus of claim 8.
The combination is silent regarding wherein the third sensor is an ultrasonic sensor.  
Abdollahi teaches wherein the third sensor is an ultrasonic sensor (element E6F) used on a pipe elevator (element E6; paragraphs 0111-0115; figure E20B).
Therefore it would have been obvious to one with ordinary skill in the art before the
effective filling date of the claimed invention to substitute the third sensor of the combination of LaValley and Sorokan with the ultrasonic sensor of Abdollahi as this would require simple substitution of the proximity sensor of the combination of LaValley and Sorokan for the ultrasonic sensor of Abdollahi, both of which are known elements, to obtain the predictable results of detecting the position of the cylindrical tubular of LaValley and Sorokan. Please refer to MPEP 2143.

Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over LaValley et al. (U.S. Publication No. 20120213937) in view of Shaginian et al. (U.S. Patent No. 4604724). 

LaValley is silent regarding wherein the first sensor is an inductive sensor.
Shaginian teaches sensing the position of an element using an inductive sensor (column
8 lines 28-46).
Therefore it would have been obvious to one with ordinary skill in the art before the
effective filling date of the claimed invention to substitute the first sensor of LaValley with the
inductive sensor of Shaginian as this would require simple substitution of the proximity sensor of LaValley for the inductive sensor of Shaginian, both of which are known elements, to obtain the predictable results of detecting the position of the cylindrical tubular of LaValley. Please refer to MPEP 2143.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over LaValley et al. (U.S. Publication No. 20120213937).
In regards to claim 15, LaValley teaches the modular gripperhead of claim 13.
LaValley is silent regarding where in the first sensor is a linear variable differential transducer (LVDT).
However, LaValley disclose that position sensors can be a linear variable differential transducer (LVDT) (pp[0073]).
	Therefore it would have been obvious to one with ordinary skill in the art before the
effective filling date of the claimed invention to substitute the first sensor of LaValley with the
linear variable differential transducer (LVDT) of LaValley as this would require simple substitution of the proximity sensor of LaValley for linear variable differential transducer .

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over LaValley et al. (U.S. Publication No. 20120213937) in view of Sorokan (U.S. Patent No. 5458454).
In regards to claim 17, LaValley teaches the modular gripperhead of claim 13.
 LaValley is silent regarding further comprising a second sensor disposed on one of the first and second gripper arms.
Sorokan discloses further comprising a second sensor disposed on one of the first and second gripper arms (Fig. 8- the gripper arm as shown has at least two pipe detection sensors 221.).
Therefore, It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the LaValley with more than one pipe detection sensors as taught by Sorokan in order to provide more and accurate information regarding the proximity of the pipe. 

 In regards to claim 18, the combination of LaValley and Sorokan teaches the modular gripperhead of claim 17.
Sorokan further discloses wherein the second sensor is a proximity sensor configured to detect whether the first or second grabber arm is in contact with the cylindrical tubular arms (Col. 8 lines 65-67, Fig. 8- the gripper arm as shown has at least two pipe detection sensors 221.).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over LaValley et al. (U.S. Publication No. 20120213937) in view of Skjaerseth et al. (U.S. Publication No. 20180245410).
In regards to claim 20, LaValley teaches the modular gripperhead of claim 13.
However, LaValley does not explicitly teach wherein the modular gripperhead comprises an electrical connector configured to connect the modular gripperhead to a power source.
Skjaerseth discloses wherein the modular gripperhead comprises an electrical connector configured to connect the modular gripperhead to a power source (pp[0042], Fig. 1 - The pipe-gripper 1 may be electrically connected via wires to a power source).
Therefore, It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified LaValley with the electrical connector of Skjaerseth as another known way to provide power to the gripperhead of LaValley. 

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over LaValley et al. (U.S. Publication No. 20120213937) in view of Sorokan (U.S. Patent No. 5458454) and in further view of Hawkins (U.S. Publication No. 20030205112).
In regards to claim 27, LaValley teaches a method of manipulating a tubular, the method comprising: 
positioning a grabber assembly gripperhead (200; Fig. 14) in proximity to the tubular (Fig. 18a), the grabber assembly comprising a linear actuator (246a, b) connected to a first grabber arm (227a) and a second opposing grabber arm (227b), each grabber arm having an (Fig. 14- the arms have inwardly facing gripping surfaces as shown) that forms at least a portion of a generally cylindrically chamber (Fig. 14- the arms form a chamber as shown);
 wherein the portion of the generally cylindrically chamber has a longitudinal axis tubular (implicit as shown in Fig.14), wherein the grabber is arranged so that the first grabber arm (227a) and the second grabber arm (227b) are laterally adjustable to change a distance between the first grabber arm and the second grabber arm (Fig.14, 8a, 18b: the arms, 227a,b, are laterally adjustable to change distance between the arms in order to grip around tubular 36,38.),
and wherein the grabber arm is arranged so that the first grabber arm and the second grabber arm are longitudinally adjustable (pp[0092],Fig. 17: The motor 320 and the gear 322 in conjunction with the gear teeth 317 allow the receiver housing 244, and therefore the pipe processing tool 200, to move along the track 315. Thus, the position of the pipe processing tool 200 can be altered, with respect to the attachment 10, in a direction generally parallel to the main beam 14 along the z-axis (longitudinally).) relative a gripper (pp[0049], Fig. 5, 18: gripper 32), and the grabber assembly is arranged  to manipulate a tubular into the chamber (pp[0087]- The latching unit 250 causes the pipe processing tool 200 to provide a clamping force to clamp and to properly align the ends of the pipes 34, 36 so as to be concentric for pipe processing.) so that the gripper can grip the tubular (Fig. 18a,b);
 determining, with a sensor (212)  disposed on the grabber assembly, a position of the tubular within the cylindrical chamber (pp[0082] - sensor 212 is a proximity sensor.).  
closing the first and second grabber arms to secure the tubular between the first and second grabber arms (Fig. 18a – the arms are closed around the tubular.).
LaValley is silent regarding a set of sensors to determine position of tubular and measuring, with the set of sensors, a pressure measurement to avoid crushing the tubular.  
(Fig. 8- the gripper arm as shown has at least two pipe detection sensors 221.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the LaValley with more than one pipe detection sensors as taught by Sorokan in order to provide more and accurate information regarding the proximity of the pipe. 
The combination of LaValley and Sorokan is silent regarding and measuring, with the set of sensors, a pressure measurement to avoid crushing the tubular.  
Hawkins discloses pressure sensors for measuring a pressure measurement to avoid crushing the tubular (pp[0050] - sensors 104, 105, and 106 may be utilized to measure the amount of gripping pressure applied to the pipe by bite dies 86-90. If desired, a control may be provided to limit this gripping pressure to prevent too much pressure as may occur with certain types of pipe.).
Therefore, It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the set of sensors of LaValley and Sorokan with the pressure sensor of Hawkins in order to prevent applying excessive amount of pressure to the pipe.   

In regards to claim 28, the combination of LaValley, Sorokan and Hawkins teaches the method of claim 27.
Hawkins further discloses further comprising verifying, with the pressure measurement, that the tubular is secured by the grabber assembly (pp[0050] – implicit as sensors 104, 105, and 106 may be utilized to measure the amount of gripping pressure applied to the pipe by bite dies 86-90 and the gripping pressure can be adjusted accordingly.).  	

Allowable Subject Matter
Claims 22-26 are allowed.
Claims 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199.  The examiner can normally be reached on Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/LAMIA QUAIM/Examiner, Art Unit 3676                                                                                                                                                                                                        
/ROBERT E FULLER/Primary Examiner, Art Unit 3676